Citation Nr: 0931205	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as due to carbon monoxide exposure.  

2.  Entitlement to service connection for neurological 
problems, claimed as due to carbon monoxide exposure.  

3.  Entitlement to service connection for 
convulsions/seizures, claimed as due to carbon monoxide 
exposure.  

4.  Entitlement to service connection for Parkinson's 
disease, claimed as due to carbon monoxide exposure.  

5.  Entitlement to service connection for vision problems, 
claimed as due to carbon monoxide exposure.  




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served from February 1985 to July 1985, from May 
1995 to August 1995, from November 1999 to April 2005, and 
from October 2005 to April 2007.  Service in Operation Iraqi 
Freedom and Operation Enduring Freedom is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan.  

Procedural history

The Veteran's claims for entitlement to service connection 
for hypothyroidism, neurological problems, 
convulsions/seizures, Parkinson's disease and vision 
problems, all claimed as due to carbon monoxide exposure, 
were denied in the September 2006 rating decision by the 
Detroit RO.  The Veteran expressed disagreement with that 
decision in December 2006.  The RO's findings were confirmed 
in a May 2007 statement of the case (SOC).  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in November 2007.  



In May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  
The requested opinion has been provided and has been 
associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the Veteran and her 
representative.  The Veteran was afforded 60 days to provide 
additional argument or evidence.  In July 2009, the Veteran's 
representative indicated that she had no further argument or 
evidence to submit.  

The issue of entitlement to service connection for vision 
problems is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues no longer on appeal

In the September 2006 rating decision, the RO denied the 
Veteran's claims for service connection for headaches and 
cognitive disorders, both claimed as due to carbon monoxide 
exposure.  Both claims were included on the Veteran's 
December 2006 notice of disagreement and in the May 2007 SOC.  

In a May 2007 rating decision, the RO granted the Veteran's 
claim for service connection for a cognitive disorder 
associated with depressive disorder, status post carbon 
monoxide exposure.  In a March 2008 rating decision, the RO 
granted the Veteran's claim for chronic myofacial headaches 
secondary to carbon monoxide poisoning.  The Veteran has not, 
to the Board's knowledge, expressed dissatisfaction with 
those decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The March 2008 rating decision also proposed to decrease the 
assigned disability rating for the Veteran's service-
connected cognitive disorder from 50 percent disabling to 30 
percent disabling.  In a June 2008 rating decision, the RO 
implemented the proposed reduction, effective September 1, 
2008.  To the Board's knowledge, the Veteran has not 
disagreed with that decision, and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In the September 2006 rating decision, the RO also denied the 
Veteran's claims for service connection for posttraumatic 
stress disorder, menstrual disorders, hearing loss, tinnitus 
and ectopic atrial bradycardia.  The RO's denial of these 
claims was confirmed and continued in the March 2008 rating 
decision.  To the Board's knowledge, the Veteran has not 
disagreed with those decisions, and those issues are 
therefore not in appellate status.  


FINDINGS OF FACT

1.  The Veteran experienced carbon monoxide poisoning while 
on active duty.  

2.  The competent and probative evidence of record reflects 
that the Veteran does not suffer from hypothyroidism, 
neurological problems, convulsions/seizures or Parkinson's 
disease.


CONCLUSION OF LAW

Hypothyroidism, neurological problems, convulsions/seizures 
and Parkinson's disease were not incurred in or aggravated by 
the Veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for hypothyroidism 
claimed as due to carbon monoxide exposure  

2.  Entitlement to service connection for neurological 
problems claimed as due to carbon monoxide exposure  

3.  Entitlement to service connection for 
convulsions/seizures claimed as due to carbon monoxide 
exposure  

4.  Entitlement to service connection for Parkinson's disease 
claimed as due to carbon monoxide exposure  

The Veteran is seeking entitlement to service connection for 
hypothyroidism, neurological problems, convulsions/seizures 
and Parkinson's disease.  In essence, she contends that such 
are due to her documented exposure to carbon monoxide in 
service.   Because these issues involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.
 
As previously noted, the issue of entitlement to service 
connection for vision problems is being remanded for further 
development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated June 13, 2006 and November 13, 2006, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
June 2006 and November 2006 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
her with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The July 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the June 2006 and November 2006 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board observes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the aforementioned June 2006 and November 2006 
letters which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2006 and November 
2006 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board notes that the Veteran was provided complete notice 
of the VCAA prior to the initial adjudication of her claims 
in September 2006.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).   

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the Veteran's service medical 
records and VA medical records and provided the Veteran with 
VA physical examinations in July 2006.  Additionally, the 
Board notes that the Board requested a VHA medical opinion in 
May 2009, and such as provided and associated with the 
Veteran's claims folder in July 2009.  

A VA examination and opinion with respect to the issues on 
appeal were obtained in July 2006 and a VHA opinion was 
obtained in May 2009.  See 38 C.F.R. § 3.159(c) (4) (2008).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the May 2009 VHA opinion obtained in 
this case is more than adequate, as such appears to be 
predicated on a full reading of the VA medical records and 
the Veteran's service treatment records in the Veteran's 
claims file.  The opinion considered all of the pertinent 
evidence of record, to include the statements of the Veteran, 
and provides a complete rationale, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  The Veteran has opted not to have 
a hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the Veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 
 
In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including epilepsies and other 
organic diseases of the nervous system, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   A "current disability" means a disability shown by 
competent medical evidence to exist.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

The Veteran has essentially contended that she has suffers 
from hypothyroidism, neurological problems, 
convulsions/seizures and Parkinson's disease which are the 
result of carbon monoxide poisoning during her active 
service.  

The agency of original jurisdiction (AOJ) also considered, 
and rejected, entitlement to service connection based on an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  However, that theory has never been asserted by the 
Veteran.  
In the absence of either any contention by the Veteran or any 
evidence suggesting that an undiagnosed illness in fact 
exists, the Board sees no reason to discuss the matter.  

In essence, as will be discussed below, the Board concludes 
that no underlying disease entity exists, including 
hypothyroidism or various neurological disabilities.  For 
that reason, the claims are being denied.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), the Board finds that 
there is no competent medical evidence of hypothyroidism, 
neurological problems such as peripheral neuropathy, 
convulsions/seizures and/or Parkinson's disease.

With regard to hypothyroidism, the Veteran's claims folder is 
devoid of references  to any diagnosis of or treatment for 
hypothyroidism.  The July 2006 VA examiner noted that the 
Veteran was not taking any medications for thyroid problems 
and that the Veteran had no goiter, nor had she undergone any 
thyroid surgeries.  The July 2009 VHA reviewer observed that 
"there is no evidence of hypothyroidism presented in the 
file".    

Concerning neurological problems, the July 2006 VA examiner 
noted the Veteran's reported history of numbness of the right 
and left upper and lower extremities.  However, physical 
evidence revealed "no evidence of any focal neurological 
deficit."  The Veteran's gait and speech were both noted to 
be normal and the Veteran's muscle strength was intact.  See 
the July 2006 VA examination report.  The July 2009 VHA 
examiner similarly found no neurological disability.  

Concerning seizures/convulsions, the medical evidence of 
record is unclear weather the Veteran suffered a seizure 
during the documented episode of carbon monoxide intoxication 
on October 28, 2005.  The Veteran has reported seizure 
activity while she was in the ambulance on the way to the 
hospital.  However, the Veteran underwent an 
electroencephalogram (EEG) December 2005, the results of 
which were normal.

In any event, there have been no seizures since service.  The 
July 2009 VHA reviewer noted that the Veteran has reported no 
seizures since October 2005 and that she has been on no 
medications that would prevent seizures.  The July 2009 VHA 
reviewer added that a November 2008 EEG showed a minor 
abnormality, but the results of a follow-up December 2008 EEG 
were normal.  The VHA reviewer concluded: "There is no 
reported seizure activity so there is no seizure disorder."  
See the July 2009 VHA opinion.  

Concerning Parkinson's disease, service treatment records 
note that the Veteran was informed that "it is possible to 
develop damage to basal ganglia and Parkinson's syndrome as 
consequence to carbon monoxide poisoning."  See treatment 
records dated October 2005 and November 2005.  However, there 
is no evidence that the Veteran in fact has Parkinson's 
disease.  The July 2006 VA examiner specifically noted "no 
Parkinson's-like syndrome as per current examination".  The 
July 2009 VHA reviewer concluded "The Veteran has [not] 
endorsed rigidity, tremor, or any other Parkinsonian 
symptoms.  Her neurological examinations have showed normal 
motor strength and no movement disorder, bradykinetic or 
hyperkinetic."  See the July 2009 VHA opinion.

In short, none of the claimed disabilities in fact has been 
documented to exist per competent medical evidence.  The 
Veteran has been accorded ample opportunity to present 
medical evidence in support of her claims; she has failed to 
do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran herself believes that she 
currently has hypothyroidism, neurological problems, 
convulsions/seizures and Parkinson's disease, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the Veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed hypothyroidism, neurological 
problems, convulsions/seizures and Parkinson's disease, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
hypothyroidism, neurological problems, convulsions/seizures 
and Parkinson's disease claims, and they fail on this basis 
alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  

Regarding the second Hickson element, in service injury, it 
is uncontroverted that the Veteran suffered carbon monoxide 
poisoning while on active duty on October 28, 2005.  See a 
October 2006 Military Board Line of Duty Determination.  

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, such evidence is lacking.  Neither the July 2006 
VA examiner nor the July 2009 VHA examiner provided positive 
medical nexus opinion concerning these four issues.  In light 
of the lack of any current diagnoses, medical nexus would be 
a manifest impossibility.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's four claims fail on this basis also.  


ORDER

Entitlement to service connection for hypothyroidism is 
denied.  

Entitlement to service connection for neurological problems 
is denied.  

Entitlement to service connection for convulsions/seizures is 
denied.  

Entitlement to service connection for Parkinson's disease is 
denied.  





	(CONTINUED ON NEXT PAGE)





REMAND

5.  Entitlement to service connection for vision problems, 
claimed as due to carbon monoxide exposure.  

The Veteran claims entitlement to service-connection for 
vision problems, claimed as due to carbon monoxide exposure.
 
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The Veteran experienced carbon monoxide poisoning while on 
active duty on October 28, 2005.  The Board additionally 
notes that the Veteran reported red eyes and dimming of 
vision on a February 2004 post-deployment health 
questionnaire and she subsequently reported blurry vision.  

The July 2006 VA examiner diagnosed the Veteran with 
blepharitis, meibomianitis, early cataracts and presbyopia.  
However, the July 2006 VA examiner did not comment on the 
etiology of the diagnosed disorders or any possible nexus 
between such diagnoses and the Veteran's in-service vision 
and eye complaints.  While the July 2009 VHA examiner noted 
that the Veteran's diagnosed vision and eye disorders were 
"common focal eye conditions", she similarly did not 
comment as to a possible nexus between such diagnoses and the 
Veteran's in-service vision and eye complaints.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern current diagnosis, if any, of the 
claimed vision problems and whether a relationship, if any, 
exists between the Veteran's claimed vision problems and her 
period of active service.  These questions must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for an examination 
of the Veteran by a qualified medical 
professional.  The examiner should review 
the Veteran's VA claims folder and provide 
an opinion, with supporting rationale, as 
to (1) whether the Veteran currently has a 
vision or eye disability, and if so (2) 
whether any identified disability is 
related to her military service, 
specifically the Veteran's complaints of 
vision problems in service and her well 
documented in-service carbon monoxide 
exposure.  A report should be prepared and 
associated with the Veteran's VA claims 
folder. 

2.  VBA should then readjudicate the 
Veteran's claim, taking into consideration 
all of the evidence then of record.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
her representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


